Citation Nr: 0703199	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
2001 for the award of service connection for inactive 
pulmonary tuberculosis (PTB) .  

2.  Entitlement to a special monthly compensation (SMC) based 
on inactive PTB.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
December 2004.  A copy of the transcript of that hearing is 
of record.

When this matter was previously before the Board in January 
2005, the Board remanded the case for additional development 
and adjudication.  This having been completed, the case is 
again before the Board. 


FINDINGS OF FACT

1.  The veteran's application to reopen a previously denied 
claim of entitlement to service connection for PTB was 
received on January 16, 2002.

2.  In a June 2002 decision, the RO granted service 
connection for PTB, effective January 16, 2001.

3.  The veteran was not receiving or entitlement to receive 
compensation for inactive tuberculosis (complete arrest) on 
August 19, 1968.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
16, 2001, for a grant of service connection for PTB, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155(a), 3.400 (2006).

2.  The criteria for a grant of special monthly compensation 
benefits for inactive tuberculosis have not been met.  38 
C.F.R. § 3.350(g) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Entitlement to an effective date earlier than January 
16, 2001 for the award of service connection for inactive 
pulmonary tuberculosis (PTB) .

The record shows that the veteran originally filed a claim of 
entitlement to service connection for tuberculosis in May 
1951.  The claim was denied by the RO in November 1951.  The 
veteran did not appeal this determination, and the decision 
became final.  In addition, the Board notes that the veteran 
challenged the November 1951 rating decision as clearly and 
unmistakenly erroneous (CUE).  This claim was denied by the 
RO in decisions dated in June 2002 and June 2005.  The 
veteran did not appeal these decisions and they too became 
final.  

In January 2002, the veteran filed an application to reopen 
his previously denied claim of entitlement to service 
connection for tuberculosis.  This claim was received at the 
RO on January 16, 2002.  In a June 2002 rating decision, the 
RO granted service connection for inactive pulmonary 
tuberculosis.  Because an intervening liberalizing law 
provided a presumption that allowed the grant of service 
connection, the RO made the effective date for this condition 
one year prior to the date of his application to reopen his 
claim. 

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In addition, where a claim is received 
after a final disallowance, the effective date of the claim 
shall be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(r).

An exception to this rule is made under certain 
circumstances:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

        (1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

        (2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
        
        (3) If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

In this case, the veteran was awarded service connection for 
PTB based on 38 C.F.R. § 3.307(a)(3) and 3.309(a), because he 
was diagnosed with active tuberculosis within three years of 
his discharge from the service.  This three year presumption 
for tuberculosis was made available to veterans with wartime 
service after the November 1951 rating decision denying the 
veteran's original claim.  26 Fed. Reg. 1581 (Feb. 24, 1961), 
as amended by 35 Fed. Reg. 18281 (Dec. 1, 1970), and was 
extended to veterans with 90 days or more during a war period 
or after December 31, 1946 (such as the veteran in this case) 
effective May 1, 1974.  39 Fed. Reg. 34529-34530 (Sept. 26, 
1974).  The Board acknowledges that this three year 
presumption for active tuberculosis was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a).  

Because the veteran's claim of entitlement to service 
connection was received at the RO more than 1 year after the 
effective date of the law or VA issue, in this case May 1, 
1974, benefits were authorized by the RO for a period of 1 
year prior to the date of administrative determination of 
entitlement (e.g., the date of the veteran's claim to 
reopen), or back to January 16, 2001.  Based on 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.114(a), therefore, the RO granted 
the earliest effective date for a grant of service connection 
for PTB.  

The veteran nevertheless contends that service connection 
should be made effective as of May 1951, the date of his 
original claim.  Short of demonstrating CUE in that decision, 
however, which has been denied by the RO and not appealed by 
the veteran, there is no basis under current law for such a 
finding.  As stated above, the basis for the grant of service 
connection in this case is a liberalizing presumption for 
tuberculosis that was enacted after the original denial of 
service connection and before the veteran's claim to reopen 
in January 2002.  Based on 38 C.F.R. § 3.114, the best that 
can be done in these circumstances is an additional year 
prior to the date of his claim, which was granted by the RO 
in its June 2002 decision.  

Entitlement to an effective date earlier than January 16, 
2001 for PTB is denied as a matter of law.

III.  Entitlement to a special monthly compensation (SMC) 
based on inactive PTB.

Next, the veteran has requested entitlement to special 
monthly compensation based on his inactive PTB.  

In this case, 38 C.F.R. § 3.350(g) provides that veterans 
with inactive tuberculosis (complete arrest), who were 
receiving or entitled to receive compensation for the 
tuberculosis on August 19, 1968, were to receive special 
monthly compensation at a minimum monthly rate of $67.  This 
compensation cannot be combined with or added to any other 
disability compensation.  For a veteran who was not receiving 
or entitled to receive compensation for tuberculosis on 
August 19, 1968, the compensation noted above is not payable.  
38 C.F.R. § 3.350(g)(1), (2).  In this regard, the Board 
notes that this special monthly compensation for in active 
tuberculosis was originally found under 38 U.S.C. § 314(q) 
(now 38 U.S.C.A. § 1114).  In August 1968, 38 U.S.C. § 314(q) 
was repealed. Pub. L. No. 90-493, Section 4(a) (August 19, 
1968, 82 Stat. 809).  However, section 4(b) of Pubic Law No. 
90-493 protected the prior entitlement to the minimum monthly 
payment amount for those veterans receiving or entitled to 
receive this special compensation as of August 19, 1968. 

Here, however, the veteran was not receiving or entitled to 
receive compensation for tuberculosis on or prior to August 
19, 1968.  And CUE in the November 1951 rating decision has 
been denied by the RO in unappealed June 2002 and June 2005 
decisions.  There is therefore no basis upon which to grant 
special monthly compensation in this case.  As such, this 
claim must be denied as a matter of law.


ORDER

An effective date of service connection for PTB, prior to 
January 16, 2001, is denied.

Entitlement to a special monthly compensation based on 
inactive PTB is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


